DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention 2 (as described in the election/restriction requirement dated 1 Nov 21) in the reply filed on 27 Jan 22 is acknowledged.  As there were no arguments particularly pointing out any supposed errors made by the Examiner in making this election/restriction requirement, Applicant’s election is effectively being considered as “without traverse”, and thus this election/restriction requirement is hereby made FINAL.  It is noted that the previously listed Claims 1-4, which were drawn to the non-elected invention 1 (as described in the election/restriction requirement dated 1 Nov 21) have been canceled by the Applicant.  Furthermore, Claims 11-19 have been newly added, and they appear to correspond with the elected invention 2.  As such, Claims 5-19 are currently pending and will be examined herein as best currently understood by the Examiner.
Priority
Examiner acknowledges that the instant application is a national stage entry under 371 to PCT/IL2018/050303, filed 15 Mar 18, which properly claims foreign priority to application IL251342, filed in Israel on 22 Mar 17.  A certified copy of the PCT application has been included in the instant application’s file wrapper as of 9 Sep 19.  As such, the instant application has an effective filing date of 22 Mar 17.
Information Disclosure Statements
Examiner acknowledges Applicant’s three Information Disclosure Statements (IDSs) submitted on 9 Sep 19, 9 Apr 21, and 27 Jan 22, respectively, and has marked each of these as “considered”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  For example, Claims 10-13 and 15-19 each utilize the term “planform adjusting means”.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
unit” in Claims 6-9 and 14, (b) “a downwardly facing collision avoidance system” in Claims 8 and 17, (c) “rotor based propulsion system” in Claims 14 and 19, (d) “a control system” in Claims 15-18, (e) “a securing element/-s” in Claims 5-6, 15, and 19, and (f) “a corresponding interface element” and/or “an extended interface element” each in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“planform adjusting means” in Claims 10-13 and 15-19 – see 35 USC 112(b) rejection below.
“a safety-ensuring processing unit” in Claims 6-9 and 14 – “the safety-ensuring processing unit is an onboard computer”, Page 4 of the specification.
“a downwardly facing collision avoidance system” in Claims 8 and 17 – see 35 USC 112(b) rejection below.
“rotor based propulsion system” in Claims 14 and 19 – see 35 USC 112(b) rejection below.
“a control system” in Claims 15-18 - see 35 USC 112(a)/(b) rejection below.
“a securing element/-s” in Claims 5-6, 15, and 19 – see 35 USC 112(b) rejection below.
“a corresponding interface element” / “an extended interface element” each in Claim 7 – see 35 USC 112(b) rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function/-s); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function/-s so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to because the drawings include “WO 2018/173040” and “PCT/IL2018/050303” in the top margin of each of the figures.  These numbers do not relate to the instant application as they appear to refer instead to the PCT application (that the instant application is a national stage entry of under 371).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  This claim’s limitation “e” includes a list of three or more options (1 - inflate, 2 - deflate, or 3 - reposition); however, there is a missing Oxford comma between the second limitation and the third limitation which would otherwise improve the clarity of the limitation by clearly differentiating between those last two options in the list.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):



Claims 5-8 and 10-19 (and Claim 9 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Furthermore, Claims 15-18 are additionally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, because Claims 15-18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Each of these claims use one or more of the above-identified 35 USC 112(f) terms, which require interpreting their structure based on the corresponding structure described in the specification as performing the claimed function; however, the specification generally fails to clearly identify what those structures are.  In the case of “planform adjusting means” in Claims 10-13 and 15-19, the specification only describes that the planform (i.e. the projected area of an airfoil) may be adjusted by inflating or deflating the airfoil, or by repositioning a portion of the airfoil, but it fails to describe the structure used to accomplish this function.  For example, if the specification had described the planform adjusting means to be a bi-directional pneumatic motor configured to pump air/fluid into and/or out of each airfoil, and/or an actuator motor configured to change the shape of each airfoil, then there would be sufficient structure for use of this term in the claims.  But the specification does not describe this structure in any way, and adding in this clarifying detail to the specification at a later point would clearly constitute new matter under 35 USC 112(a), and thus this term would need to be removed from the claim set or else it will continue to render those claims that utilize it as indefinite.  In the case of “a downwardly facing collision avoidance system” in Claims 8 and 17, the specification only describes this system by its function and by the character 39 (shown merely as a black box called “AVOID” in Fig. 6), but not by any clear structure such as by clearly stating that it is perhaps a combination of obstacle detection sensors (such as a camera, lidar, radar, etc.) in operable communication with a module within a computer configured to identify obstacles within the obstacle detection sensory data.  But the specification again does not describe this structure in any way, and adding in this clarifying detail to the specification at a later point would clearly constitute new matter under 35 USC 112(a), and thus this term system” in Claims 14 and 19, the specification again fails to describe what this propulsion system is structurally comprised of.  Being “rotor based” is not definitively stating the relationship between the propulsion system and one or more rotors; being “rotor based” could mean that the propulsion system is merely located on one or more rotors; it is certainly not clear that this system is in fact one or more rotors.  Adding in this clarifying detail to the specification at a later point would clearly constitute new matter under 35 USC 112(a), and thus this term would need to be removed from the claim set or else it will continue to render those claims that utilize it as indefinite.  In the case of “a control system” in Claims 15-18, the specification only describes this system as being used with a drone, but not even by its function.  Further, newly added Claims 15-18 only state that this system is “configured with a processor”, and not even saying that the system “comprises” a processor (which is not supported by the original specification and thus also renders these particular claims as also rejected under 35 USC 112(a) for lack of written description due to the new matter “processor”, which is not used anywhere within the original specification).  As such, Claims 15-18 are both indefinite and lack proper written description.  In the case of “a securing element/-s” in Claims 5-6, 15, and 19, the specification only describes this element by its function and by the character 29 (shown merely as a black box in Fig. 6), but not by any clear structure, and adding in any clarifying structural detail to the specification at a later point would clearly constitute new matter under 35 USC 112(a), and thus this term would need to be removed from the claim set or else it will continue to render those claims that utilize it as indefinite.  Finally, in the case of “a corresponding interface element” and “an extended interface element” in Claim 7, it appears that these two separately named elements are in fact referring to the same thing, but again the specification fails to describe what that same thing is structurally other than calling it character 36 (shown merely as a black box in Fig. 6), and thus adding in any clarifying structural detail to the specification at a later point would clearly constitute new matter under 35 USC 112(a), and thus this term would need to be removed 
Claim 6 (and Claims 7-14 due to dependency), Claim 15 (and Claims 16-18 due to dependency), and Claim 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize the term “the/said airfoil retainer securing elements” (plural), and Claim 6 further utilizes the term “those security elements” (plural); however, there is lack of proper antecedent basis for use of these terms in these claims.  For purposes of compact prosecution, Examiner is interpreting these terms to instead be referring to the previously mentioned “securing element” (singular) used in limitation “c” of independent Claims 5, 15, and 19.  Appropriate corrections are required.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 utilizes the term “the triggering signals” (plural); however, there is lack of proper antecedent basis for use of this term in this claim.  For purposes of compact prosecution, Examiner is interpreting this term to instead be “the triggering signal[[s]]” (singular).  Appropriate correction is required.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim includes the phrase “if needed, to selectively activate the planform adjusting means of said at least one additional airfoil”; however, there are no limitations that describe what would indicate this “need”, thus rendering this limitation/claim indefinite.  For purposes of compact prosecution, Examiner is interpreting this limitation to be purely optional.  Appropriate correction is required.
Prior Art Discussion
The Examiner has reviewed and considered the submitted IDS documents, to include the references mentioned in the previously made international search reports (ISRs), and generally agrees that CN 105691606 (Wei et al.), KR 101609103 / US 2018/0244394 (Lee), WO 2016/193690 (Kovac et al.), US 8733706 (Fernandez et al.), US 1615682 (Clark), and US 2015/0314881 (Tsaliah et al.) are highly patentably relevant to the instant application’s claims, and could in fact be appropriate prior art to use under one or both of 35 USC 102/103 against at least the independent claims for at least the reasons 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663